Official Form 420A (Notice of Motion or Objection) (12/16)




                                United States Bankruptcy Court
                 EASTERN DISTRICT OF WISCONSIN (MILWAUKEE)

In re                                                                 )
                Cassondra C House                                     )   Case No.: 19-29162-kmp
                                                             Debtor   )
                                                                      )
Address         8318 N. 95th Street, Milwaukee, WI 53224              )   Chapter: 13
                                                                      )
Last four digits of Social Security or Individual Tax-payer           )
Identification (ITIN) No(s).,(if any):     3458                       )   Judge Katherine M. Perhach


 NOTICE OF MOTION TO MODIFY THE AUTOMATIC STAY TO ALLOW DEBTOR
   AND CREDITOR TO ENTER INTO A LOAN MODIFICATION AGREEMENT


          Deutsche Bank National Trust Company, as Trustee for Home Equity Mortgage Loan
Asset-Backed Trust Series INABS 2007-B, Home Equity Mortgage Loan Asset-Backed
Certificates Series INABS 2007-B the current mortgagee of record, its successors, servicing
agents and/or assignees (hereinafter collectively the “Movant”), has filed papers with the court
for an order for modifying the automatic stay.


          Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one).


          If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion then, within 14 days of the date of this notice, you
or your attorney must:
          File with the court a written objection to the motion and a request for a hearing at:
                                          Clerk, U.S. Bankruptcy Court
                                          U.S. Courthouse
                                          517 E. Wisconsin Avenue, Room 126
                                          Milwaukee, WI 53202-4500

          If you mail your request and objection to the court for filing, you must mail it early
enough so the court will receive it within 14 days of the date of this notice.
              Case 19-29162-kmp Doc 57 Filed 08/10/20                    Page 1 of 4
         You must also send a copy to:

                                       Matthew Comella
                                       Codilis, Moody & Circelli, P.C.
                                       15W030 North Frontage Road, Suite 200
                                       Burr Ridge, IL 60527

                                       Scott Lieske
                                       Chapter 13 Trustee
                                       P.O. Box 510920
                                       Milwaukee, WI 53203

         If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

Date:     August 10, 2020                                  Signature: /s/ Matthew Comella


Shawn R. Hillmann, Bar#1037005
Rachael A. Stokas, #61282MO
Peter C. Bastianen, IL Bar#6244346
Matthew Comella, Bar#1096303
Joel P. Fonferko, IL Bar No. 6276490
Codi C. Gratz, Bar#1086257
matthew.comella@codilis.com
Codilis, Moody & Circelli, P.C.
15W030 North Frontage Road, Suite 200
Burr Ridge, IL 60527
(630) 794-5200 Phone
(630) 654-9946 Fax
50-19-01750

NOTE: This law firm is a debt collector.




                  Case 19-29162-kmp            Doc 57    Filed 08/10/20    Page 2 of 4
                          UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF WISCONSIN (MILWAUKEE)

IN RE:                                                ) Chapter: 13
          Cassondra C House                           ) Case No.: 19-29162-kmp
                                                      )
                                           Debtor     ) Judge Katherine M. Perhach


      MOTION TO MODIFY THE AUTOMATIC STAY TO ALLOW DEBTOR AND
       CREDITOR TO ENTER INTO A LOAN MODIFICATION AGREEMENT


         NOW COMES Deutsche Bank National Trust Company, as Trustee for Home Equity
Mortgage Loan Asset-Backed Trust Series INABS 2007-B, Home Equity Mortgage Loan Asset-
Backed Certificates Series INABS 2007-B (hereinafter “Movant”), by and through its attorneys,
Codilis, Moody & Circelli, P.C. and respectfully requests that this Court enter an Order
modifying the stay to allow Movant to negotiate a loan modification with the Debtor.

         The parties wish to discuss and possibly enter into a loan modification agreement.

         Movant requires an order from the Bankruptcy Court.

         Wherefore, Movant respectfully requests that this Court enter an Order modifying the
stay to allow Movant to negotiate a loan modification with the Debtor and authorizing the parties
to enter into a loan modification agreement.

         Dated this August 10, 2020.

                                                          Respectfully Submitted,

                                                          Codilis, Moody & Circelli, P.C.


                                                          By: /s/ Matthew Comella
                                                              Attorney for Movant

Codilis, Moody & Circelli, P.C.                           Shawn R. Hillmann, Bar#1037005
15W030 North Frontage Road, Suite 200                     Rachael A. Stokas, #61282MO
Burr Ridge, IL 60527                                      Peter C. Bastianen, IL Bar#6244346
(630) 794-5200 Phone                                      Matthew Comella, Bar#1096303
(630) 654-9946 Fax                                        Joel P. Fonferko, IL Bar No. 6276490
50-19-01750                                               Codi C. Gratz, Bar#1086257
NOTE: This law firm is a debt collector.                  matthew.comella@codilis.com

                  Case 19-29162-kmp          Doc 57     Filed 08/10/20     Page 3 of 4
                          UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF WISCONSIN (MILWAUKEE)

IN RE:                                                   ) Chapter: 13
          Cassondra C House                              ) Case No.: 19-29162-kmp
                                                         )
                                             Debtor      ) Judge Katherine M. Perhach

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice and
Motion upon the parties listed below, as to the Chapter 13 Trustee, U.S. Trustee and Debtor’s
Attorney via electronic notice on August 10, 2020 and as to the Debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on August 10, 2020.

Scott Lieske, Chapter 13 Trustee, P.O. Box 510920, Milwaukee, WI 53203
 by electronic notice through ECF
Cassondra C House, Debtor, 8318 N. 95th Street, Milwaukee, WI 53224
Gregory T. Ryan, Attorney for Debtor, 631 N. Mayfair Road, Wauwatosa, WI 53226
 by electronic notice through ECF
U.S. Trustee, Office of the U.S. Trustee, 517 East Wisconsin Ave., Room 430, Milwaukee, WI 53202
 by electronic notice through ECF



                                                             Codilis, Moody & Circelli, P.C.

                                                             By: /s/ Matthew Comella
                                                                 Attorney for Movant

Shawn R. Hillmann, Bar#1037005
Rachael A. Stokas, #61282MO
Peter C. Bastianen, IL Bar#6244346
Matthew Comella, Bar#1096303
Joel P. Fonferko, IL Bar No. 6276490
Codi C. Gratz, Bar#1086257
matthew.comella@codilis.com
Codilis, Moody & Circelli, P.C.
15W030 North Frontage Road, Suite 200
Burr Ridge, IL 60527
(630) 794-5200 Phone
(630) 654-9946 Fax
50-19-01750

NOTE: This law firm is a debt collector.




                  Case 19-29162-kmp             Doc 57     Filed 08/10/20     Page 4 of 4
